1 Reported in 234 N.W. 453.
Relator, James Ryan, is in the custody of respondent, sheriff of Cass county, under a judgment of the municipal court of the village of Cass Lake convicting him of the crime of killing a deer during the closed season. His petition to the district court for a writ of habeas corpus was denied, and he appeals. If we confined ourselves to the argument for relator we would be unable to afford him any relief. He was tried and convicted, and his own effort is simply to substitute the writ of habeas corpus for an appeal. That cannot be done. State ex rel. Lacy v. Norby, 69 Minn. 451, 72 N.W. 703; 3 Dunnell, Minn. Dig. (2 ed.  Supp.) § 4129. *Page 369 
But the attorney general has brought to our attention L. 1929, p. 602, c. 417, § 6, amending G. S. 1923 (1 Mason, 1927) § 5510, so as to make the taking of a deer during the closed season a gross misdemeanor, punishable by fine of not less than $100 nor more than $1,000, or by imprisonment in the county jail for not less than 30 days nor more than one year, or by both such fine and imprisonment. That amendment puts a trial for relator's offense beyond the jurisdiction of the municipal court of the village of Cass Lake, which is organized under the general law, G. S. 1923 (1 Mason, 1927) §§ 215-228. Section 221 gives a municipal court criminal jurisdiction of offenses "cognizable by a justice," which is limited by § 9111, and Const. art. 6, § 8, to cases where the punishment does not exceed three months' imprisonment or a fine of over $100.
It follows that the municipal court was without jurisdiction to try the petitioner. His conviction is void. The order appealed from must be reversed and relator forthwith discharged from custody.
So ordered.